DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the waist pocket opening is between the pass-through opening and a closure” in claim 1; “a space is defined between the waist pocket and the waist gaiter” in claim 1; “the first pocket is positioned between the outer surface and external belt” and “the second pocket is positioned between the outer layer and external belt” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities:  
The status of claim 18 should be “previously presented”.
In claim 15, line 1, “the outwear” should read as “the outerwear”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rodarmel (US 5267352) in view of Jordan (US 20140068832).
Regarding claim 1, Rodarmel teaches an outer garment (fig. 2, garment 45) comprising: 
a torso body having an inner surface, an outer surface, a longitudinal axis and a hem end (fig. 2), the torso body defining a pass-through opening (fig. 5, slit 55) surrounded by the torso body extending through the inner surface and the outer surface;
a waist gaiter (fig. 2, vest 10) coupled to the inner surface (fig. 2, column 3, lines 49-53).
Rodarmel does not teach a waist pocket as claimed. 
However, in the same field of endeavor, Jordan teaches a waist pocket opening extending at least through the outer surface (fig. 4, pocket 57 has an opening at pocket location 201), the pass-through opening (fig. 4, access 203) being disposed so that the waist pocket opening is between the pass-through opening and a closure (fig. 2, the pocket location 201 is between the access 203 and one track of the zipper on the right of the torso body when the closure is open); 
the waist pocket extending inwardly from the outer surface (fig. 4) at the waist pocket opening into an interior of the torso body (fig. 4); and
the liner (fig. 4, inner layer 50) coupled to the inner surface (fig. 13, the inner layer 50 coupled to the outer layer 60) so that the pass-through opening provides access to the space defined between the waist pocket and the liner (fig. 4). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to add the waist pocket of Jordan to the garment system of Rodarmel for the benefit of securely holding personal item with easy access (Jordan, para. [0002]).
Regarding claim 2, the modified garment Rodarmel-Jordan teaches the pass-through opening is positioned to receive a waist belt of a backpack worn over the torso body (Rodarmel, fig. 5, the slit 55 is configured to receive a waist belt).
Regarding claim 3, the modified garment Rodarmel-Jordan does not teach a closure assembly for selectively closing the pass-through opening to provide a variable width.
However, Jordan teaches a closure assembly (fig. 4, zipper 70) for selectively closing the pass-through opening (fig. 4, access 203) to provide a variable width.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Rodarmel-Jordan with the closure assembly as taught by Jordan for the benefit of securely holding personal item with easy access, especially for securely holding electronic devices with touch screens while shielding the device from external elements and allowing use without removal from the pocket systems (Jordan, para. [0002]).
Regarding claim 5, the modified garment Rodarmel-Jordan teaches the torso body comprises a first front torso portion and a second front torso portion, the first front torso portion and the second front torso portion being selectively coupled along the longitudinal axis (Rodarmel, fig. 5, two front portions of the garment 45 coupled together by buttons 59 and button holes 60).
Regarding claim 6, the modified garment Rodarmel-Jordan does not teach the waist pocket opening and the pass-through opening are disposed along an axis perpendicular to the longitudinal axis. 
However, Jordan teaches the waist pocket opening and the pass-through opening are disposed along an axis perpendicular to the longitudinal axis (fig. 2).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Rodarmel-Jordan with the teaching of Jordan that the waist pocket opening and the pass-through opening are disposed along an axis perpendicular to the longitudinal axis for the benefit of securely holding personal item with easy access (Jordan, para. [0002]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rodarmel (US 5267352) and Jordan (US 20140068832), as applied to claim 1 above, and further in view of Picot (US 20150020288).
Regarding claim 4, the modified garment Rodarmel-Jordan does not teach the closure assembly comprises a bi-directional zipper assembly. 
However, in the same field of endeavor, Picot teaches the closure assembly comprises a bi-directional zipper assembly (figs. 12A-C). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Rodarmel-Jordan with the bi-directional zipper assembly as taught by Picot for the benefit of selectively adjusting the opening for the belt going in and out the outer garment. 

Claims 7-11, 15-16,18 are rejected under 35 U.S.C. 103 as being unpatentable over Rodarmel (US 5267352) in view of Jordan (US 20140068832) and Picot (US 20140068832).
Regarding claim 7, Rodarmel teaches an outer garment (fig. 2, garment 45) for receiving an external waist belt having a width comprising: 
a torso body having an inner surface, an outer surface and a hem end (fig. 2), the outer surface defining a first front torso portion, a second front torso portion, a rear torso portion, a first lateral portion extending between the first front torso portion and the rear torso portion on a first side, and a second lateral portion extending between the second front torso portion and the rear torso portion on a second side (fig. 2, the garment 45 has two front torso portions, two lateral portions and a rear torso portion);
a garment closure assembly (fig. 5, buttons 59 and button holes 60) disposed along a longitudinal axis of the torso body selectively coupling the first front torso portion and the second front torso portion;
a waist gaiter (fig. 2, vest 10) coupled to the inner surface and having a skirt (fig. 2, a lower portion of the vest 10) extending around at least a portion of the inner surface; 
wherein the outer surface further defines:
	a first pass-through opening (fig. 5, slit 55) extending through the first lateral portion of the torso body; 
		a second pass-through opening (fig. 5, slit 57) extending through the torso body.
Rodarmel does not teach a first longitudinal pocket opening and a second longitudinal pocket opening as claimed. 
However, in the same field of endeavor, Jordan teaches a first longitudinal pocket opening providing access to a first pocket disposed within the torso body (fig. 4, pocket 57 has an opening at pocket location 201), the first pocket disposed laterally between the first longitudinal pocket opening and the garment closure assembly (fig. 1), wherein the first pass through (fig. 4, access 203) provides access to a space between the first pocket and the liner (fig. 4, the inner layer 50);
a second longitudinal pocket opening providing access to a second pocket disposed within the torso body (fig. 4, pocket 57 has an opening at pocket location 201), the second pocket disposed laterally between the second longitudinal pocket opening and the garment closure assembly (figs. 1-2, para. [0048], wherever possible same or similar reference numerals are used in the drawings and the description to refer to the same or like parts or steps), wherein the second pass through (fig. 4, access 203) provides access to a space between the second pocket and the liner (fig. 4, the inner layer 50). Then in combination with Rodarmel, the first pocket is positioned between the outer surface and external belt, and the second pocket is positioned between the outer surface and external belt.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to add the first longitudinal pocket opening and a second longitudinal pocket opening of Jordan to the garment system of Rodarmel for the benefit of securely holding personal item with easy access (Jordan, para. [0002]). 
The modified garment Rodarmel-Jordan does not teach the first pass-through opening comprising a first two way zipper comprising a first zipper and a second zipper and the second pass-through opening comprising a second two-way zipper comprising a third zipper and a fourth zipper to form a variable width opening to conform to the width of the external waist belt.
However, Picot teaches the closure assembly comprises a bi-directional zipper assembly (figs. 12A-C) comprising a first zipper and a second zipper to form a variable width opening.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Rodarmel-Jordan with the bi-directional zipper assembly as taught by Picot for the benefit of selectively adjusting the opening for the belt going in and out the outer garment.
Regarding claim 8, the modified garment Rodarmel-Jordan-Picot does not teach the first longitudinal pocket opening and the first pass-through opening are disposed along an axis perpendicular to the longitudinal axis. 
However, Jordan teaches the pocket opening and the pass-through opening are disposed along an axis perpendicular to the longitudinal axis (fig. 2).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Rodarmel-Jordan-Picot with the teaching of Jordan that the pocket opening and the pass-through opening are disposed along an axis perpendicular to the longitudinal axis for the benefit of securely holding personal item with easy access (Jordan, para. [0002]).
Regarding claim 9, the modified garment Rodarmel-Jordan-Picot does not teach the first longitudinal pocket opening is disposed between the first pass-through opening and the garment closure assembly. 
However, Jordan teaches the first longitudinal pocket opening is disposed between the first pass-through opening and the garment closure assembly (fig. 2, the pocket location 201 is between the access 203 and one track of the zipper on the right of the torso body when the closure assembly is open).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Rodarmel-Jordan-Picot with the teaching of Jordan that the first longitudinal pocket opening is disposed between the first pass-through opening and the garment closure assembly for the benefit of securely holding personal item with easy access (Jordan, para. [0002]).
Regarding claim 10, the modified garment Rodarmel-Jordan-Picot teaches the torso body extends from a collar end to the hem end (Rodarmel, fig. 5).
Regarding claim 11, the modified garment Rodarmel-Jordan-Picot teaches the garment closure assembly extends from the collar end to the hem end (Rodarmel, fig. 5).
Regarding claim 15, the modified garment Rodarmel-Jordan-Picot teaches the outerwear garment comprises a jacket (fig. 5).
Regarding claim 16, the modified garment Rodarmel-Jordan-Picot teaches the first pass-through opening is disposed on the first lateral portion of the body (Rodarmel, fig. 5).
Regarding claim 18, the modified garment Rodarmel-Jordan-Picot teaches the first pass-through opening extends through the first lateral portion and the second pass-through opening extends through the second lateral portion (Rodarmel, fig. 5).
Response to Arguments
Applicant’s arguments, dated 09/19/2022, with respect to the rejection of claims under 35 U.S.C 112 (a) and 112 (b) have been fully considered and are persuasive. The rejection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 09/19/2022, with respect to the rejections of claims under 35 U.S.C 103 have been fully considered but are moot because new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN T NGUYEN/            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732